Title: From George Washington to Major General Horatio Gates, 3 March 1777
From: Washington, George
To: Gates, Horatio



Dear Sir,
Morris Town. Mar. 3d 1777

A Letter just come to hand from Congress contains a resolve in the Words following “That the President write to Genl Gates, and inform him, it is the earnest desire of Congress he should resume the Office of Adjutant General, and that his present Rank and pay shall be continued to him” to this resolve of Congress, Mr Hancock in his Letter, adds—“I have wrote to Genl Gates requesting him to assume the Office of Adjutant Genl, nor have I any doubt of his Compliance” I have therefore to wish, that the desires of Congress may be gratified; and, in that case, that you will repair to this place immediately, as there never was a time when a good Adjutant Genl was more wanted.
To this, I have another reason for wishing to see you here immediately, and that is, to aid us with your advice in settling a proper Cartel for the Exchange of Prisoners, & other Matters which are to be finally adjusted on Monday next the 10th Instt between Mr Harrison on our part, and Lieutt Colo. Wolcot on that of the Enemy—your thoughts before then, may be serviceable to us on many points.
I have desired Brigadier Genl Cadwallader (who I hope will accept

of his Appointment) to take the Command of the Troops in and about Philadelp., and other matters appertaining thereto, till further Orders—Let him know what you have done, or were about to do in consequence of any Instructions from me. I am Dr Sir, Yr most Obedt Servt

Go: Washington

